Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 3, 2017

                                    No. 04-16-00209-CV

                                    Candelaria GARCIA,
                                         Appellant

                                              v.

                         STATE FARM LLOYDS and Sylvia Garza,
                                     Appellees

                      From the County Court at Law, Starr County, Texas
                                 Trial Court No. CC-15-106
                         Honorable Romero Molina, Judge Presiding


                                       ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Rebeca C. Martinez, Justice
              Luz Elena D. Chapa, Justice

       The panel has considered the appellant’s motion for extension of time to file motion for
en banc reconsideration, and the motion is GRANTED. Time is extended to January 12, 2017.



                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of January, 2017.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court